Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1, 2, and 5) from Species Set 1, Figure 3A from Species Set 2, Figure 4B from Species Set 3, Figure 16A from Species Set 4 and Figure 17A from Species Set 5 in the reply filed on July 2, 2021 was acknowledged.
Claims 11-12 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 2, 2021.  
However, Claim 13 was also withdrawn because it depends from claim 12 and therefore has the same limitations that rendered claim 12 as being non-elected.  It was determined that claims 12-13 instead of claim 11-12 were meant to be withdrawn based upon the different subject matter so claim 11 has been evaluated on its merits and claims 12 and 13 were withdrawn.  The Applicant acknowledged such in the response filed September 28, 2021, see page 7 thereof.
Specification
The disclosure objection was overcome by the amendment made to the specification by the September 28, 2021 amendment.
Drawings
The drawings objections were overcome by the amendments made to the specification by the September 28, 2021 amendment.
Claim Objections
Claim 5, 6, and 8 are objected to because of the following informalities:
Regarding claim 5 and 6, on line 1 of each claim, “the diameter front plate” is grammatically awkward.  The Examiner suggest changing this to ---a diameter of the front plate--- to be clearer.
Regarding claim 8, on lines 1-2, the language “the anchor body can have a height” makes it unclear whether the limitation is positively claimed or not because of the word “can.”  The Examiner suggests changing this to ---the anchor body has a height--- in order to overcome this objection.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 22, the term “substantially” renders the scope of the claims indefinite because the guidance provided in the specification is vague and unclear; see the paragraphs bridging pages 7 and 8 of the specification.  
In re Nehrenberg, 126 USPQ 383 (CCPA 1960) and see MPEP 2173.05(b) which is incorporated herein by reference.  The specification fails to provide some standard for measuring that degree.  Therefore, one of ordinary skill would not know what degree of, for example, “the same” would fall within the claim scope and what would not.  The controlling case law appears to be that of In re Mattison, 184 USPQ 383 (CCPA 1960).  It states:

“We are not persuaded by the board's reasoning that one skilled in the art would not be able to determine the scope of the claimed invention in terms of a specified percentage value. General guidelines are disclosed for a proper choice of the substituent Ep together with a representative number of examples.” (emphasis added here)

  The Board of Appeals was reversed because there were general guidelines as to what constituted a substantial increase.  This is not the situation here where there are no guidelines in the specification, and the prior art does not give one a clear picture as to what constitutes “substantially the same” and what does not.  This is a critical and defining limitation of the claim and it must be clear as to what falls within its scope.
Regarding claim 23, this claim is rejected because it depends upon claim 22 that is indefinite.
Allowable Subject Matter
Claims 1-4, 7, 9, 10, 14-16, 18, 20, 21, 25, and 26 are allowed over the prior art of record.
Claims 5, 6, and 8 are objected to but would be allowable if rewritten to overcome the objections.

The following is a suggested amendment to put the application in condition for allowance:
1.) In claim 1, line 5, after “implantation”, it is suggested that ---into the eye--- be inserted so the claim is not read on by unrelated prior art.  For example, Eichelberger, Sr. (US 4,785,758; see Figures 1-3, column 1, line 55 to column 2, line 2 and column 5, lines 45-65) and Henriott et al (US 2001/0042286; see paragraph 68, claim 26, and Figure 12) each teach that the claimed invention may be read on by unrelated prior art.
2.) In claims 5 and 6, line 1 of each claim, “the diameter front plate” should be changed to ---a diameter of the front plate--- to be less grammatically awkward and to avoid a possible non-sequitur with “the diameter.”
3.) In claim 8, lines 1-2, the language “the anchor body can have a height” should be changed to ---the anchor body has a height--- to be clearer.
4.) In claim 11, on line 2 and in claim 22, on line 2, the word “substantially” should be deleted.
5.) Claims 12 and 13 would be rejoined.  However, claim 13 has indefinite issues with the use of the word “group” referring to “at least one haptic” because a group, by definition is more than one.  Therefore, the Examiner suggests that “groups” (line 2) be changed to ---levels---, and “group” (lines 3, 4, and 5) be changed to ---level--- to overcome this potential rejection; see page 14, line 30 et seq. where the word “level” has original support.
Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered and are persuasive.  However, certain issues still exist.  The amendment did remove the word “substantially” from some of the claims but not all such that the rejection of claims 11, 22, and 23 remain.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eichelberger, Sr. (US 4,785,758; see Figures 1-3, column 1, line 55 to column 2, line 2 and column 5, lines 45-65) and Henriott et al (US 2001/0042286; see paragraph 68, claim 26, and Figure 12) each teach that the claimed invention is similar in structure to this unrelated prior art.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774